Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an estimator” in claim 23. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is indefinite because it recites “as a basis for generating the control signal” as a basis does not actually state clear method steps for how the generating occurs.  “As a basis” indicates any relation.
Claim 30 is rejected as being indefinite because it requires the limitations of a first blank mold and second blank mold at actual temperature values.  Claim 30 depends from claim 23 and claim 23 regards to measuring a parison actual temperature value after the parison leaves the blank mold.  It is unclear if the “actual temperature” referred to in claim 30 is intended to be the same as the “actual temperature” of claim 23.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 20150142163).
Regarding claim 23, Simon discloses a method of controlling the vertical glass distribution in a stream of glass containers exiting a blow mold such as an I.S. process, the method comprising:
providing the blow mold, a stream of parisons from a blank mold that forms the parisons from a stream of gobs of glass as known in the I.S. process at least [0047];
measuring a parison, via a hot glass container (36), thus achieving an actual temperature of the parisons after the parisons exit the blank mold, wherein measuring a parison actual temperature occurs periodically such that less than all of the parisons that exit the blank mold are measured with thermal camera (30) [0018];
taking a thermal image of each glass container after the glass container exits the blow mold [0018], Claim 1;
extracting a vertical glass distribution signature via the thermal camera (30 or 50).  A thermal camera  glass temperature T, described over the glass container is the thermal intensity  information (38), or representative of the thermal intensity information (38), this meets the limitations of the claim limitation indicative of actual vertical glass distribution of each glass container from the thermal image of each glass container:
Simon discloses estimating a parison, or hot glass container,  estimated temperature “estimated temperature” at least [0042] for each vertical glass distribution signature that has been extracted based on the vertical glass distribution signature and further based on a most recently measured parison actual temperature via the disclosed empirical regression approach [0035] or the embodiment described in [0041]-[0042] . 
The parison stretch time is not defined as indicated above nor specifically disclosed by Simon as “stretch time” however Simon discloses bases the thickness (at least 62) based on the temperature at least [0046]-[0047].
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would be obvious to one skilled in the art to optimize the “stretch time” based on the estimated measured temperature and would be motivated to optimize the time and temperature of the glass within the mold and after the mold based on estimated temperature and desired thickness thus yielding a specific “stretch time” related to the temperature and thickness.
Simon discloses a closed loop control system, thus controlling step, to yield the timing parameters providing measured thickness signal (62) and estimated temperature signal (66) [0046].  Simon further states adjusting the timing which the parison has to stretch in the mold may be adjusted and cooling of the mold and duration of the glass in the mold [0047].  Claim 23 is indefinite as discussed above.  Giving the claims the broadest reasonable interpretation in view of the specification is unclear how the present application is novel over Simon see also [0010], Fig 1.
Regarding claim 24, Simon discloses adjusting timing of the start and final blow of the parison comparing the blank mold contact time to a blank mold contact time set point to determine a blank mold contact time error and adjusting the cooling signal of the blank mold [0047]].
Regarding claim 25, wherein the calculated blank mold cooling signal is a calculated blank mold cooling time [0047]-[0048].
Regarding claims 26-28, claim 26 states generating a master blank mold cooling time used, “at least in part” thus any change in cooling is considered “generating”.  Simon discloses cooling of the blank mold affects the duration the glass parison remains in the mold and the thickness.  Simon discloses controlling timing signals of the temperature in the mold and duration in the mold [0047]-[0048]. “as a basis for generating the control signal” as a basis does not actually state clear method steps for how the generating occurs.  “As a basis” indicates any relation. Thus Simon meets the claim limitations of claim 26.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would be obvious to one of ordinary skill in the art to optimize to adjust the cooling of the mold as motivated by the temperature and how long it will take to reheat and stretch the blow mold [0047] and optimize the timing signals to how the parison stretches [0047].
Regarding claim 29,  I.S. machines or individual section machines, are blank molds that include a plurality of blank mold portions, or sections, thus including a first blank mold portion and a second blank mold portion, the first and second blank mold portions forming at least part of at least one blank mold cavity formed by the blank mold, the method further comprising:
generating a first blank mold portion cooling time for controlling the blank mold cooling system to cool the first blank mold portion, and a second blank mold portion cooling time for controlling the blank mold cooling system to cool the second blank mold portion, by adding a blank mold portion cooling time bias value to the master blank mold cooling time.
Regarding claim 30, it is inherent that an I.S. system as disclosed by Simon does not comprise a single mold but multiple molds composed of individual sections (I.S.).
Simon discloses receiving a first blank mold portion actual temperature value and a second blank mold portion actual temperature value.  Claim 30 does not require the temperatures of the first blank mold and second blank mold to be different thus the cooling time bias value may be zero.
Alternatively one skilled in the art would be motivated to cool the blank molds as indicated by Simon to produce the proper stretching time of a parison and prison skin, thickness [0047]-[0048]
Regarding claim 31, it is again noted that the claims do not require the bias value to be larger than zero or even necessitate a specific change in temperature.  Simon discloses performing a least squares analysis [0041], or empirical regression approach which necessitates generating an array of blank mold portion bias values [0035] or [0035]-[0041] at least.
Regarding claims 32-33, multiple mold cavities within multiple blank molds where the blank molds are formed by numerous individual sections is well-known in the art of glass manufacturing individual section systems.
Measuring multiple blank molds and actual temperatures of the molds and containers and controlling the cooling and time based on the empirical linear regression is the essence of the disclosure of Simon and optimizing said control system is made obvious above.

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive.
Claim 23 has been rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
In view of  the present remarks put on record Applicant has clearly defined parison as known in the art from a “glass container” as required in the present claims.  A glass container no longer is in any molten or formable state.  The rejection under 35 U.S.C. § 112(b) requiring this distinction has been withdrawn.
Further, Applicants submit that “all of the parisons.” The scope and definiteness of the claimed method does not depend on a specific number of parisons. The claimed method if applicable to any number of parisons. As such, clarification has been provided on record and the rejection referred to is withdrawn.
It is also asserted that the “estimating” limitation makes claim 23 indefinite. However, the factors, upon which the step of estimating a parison temperature is based, are stated in claim. 
In response to this argument, the rejection under 35 U.S.C. § 112(b) of claim 23 is withdrawn.
Claim 23 indicates, “estimating” which is now defined by Applicant on record in the remarks filed 09/29/2022 to require an estimated temperature of a parison temperature is defined as based on the vertical glass distribution signature that has been extracted based on the vertical glass distribution signature, a most recently measured parison actual temperature, and a parison stretch time.
Applicant submits that claim 26 unclear or indefinite. The method of claim 26 requires generating the control signal to control the blank mold cooling system. The “as a basis” limitation indicates that generation of the control signal is based on the generation of a master blank mold cooling time. Applicant submits that there is nothing indefinite or unclear about this process step or the claim language recited in this step.
In response to this statement, the claim does not actually require any form of calculation “based on” as Applicant appears to intend.  
Some modifying elements of a sentence are essential, restricting the meaning of a modified term, while others are nonessential and don't restrict the modified term's meaning. These nonessential elements, which can be words, phrases, or clauses, are set off with commas.  Claim 26 has “at least in part” and “as a basis for generating the control signal to control the blank mold cooling system” set aside in commas.  It remains unclear what Applicant intends as “based on” to require even in view of the remarks 09/29/20222.  There is no clear calculations required for generating the control signal nor any relationship indicated between the “master blank cooling time” and “basis for generating the control signal”.  Claim 26 indicates options for the control signal.
	Claim 30 is asserted to be indefinite for reciting actual temperature values for the first and second blank molds. It is asserted that it is unclear if this is the same actual temperature value recited in claim 23. Applicant notes that claim 23 recites a parison actual temperature, while claim 30 recites a first blank mold portion actual temperature value and second blank mold portion actual temperature value. It is clear that the actual temperatures recited in claims 23 and 30 refer to different temperature values. As such, claim 30 is neither unclear nor indefinite.
Applicant argues the rejection of claims 23-33 have been rejected under 35 U.S.C. § 103 as being unpatentable over Simon, U.S. Patent Pub. No. 2015/0142163. 
Applicant argues Simon by pointing out Simon is directed to the issue of separately obtaining the temperature and thickness of the glass containers from thermal images which only provide an indication of some combination of these two variables and the introduction of an additional sensor to directly measure wall thickness. 
Pointing out the additional Sensor of Simon does not make the present claims given their broadest interpretation in view of the specification novel over the prior art.
The output of this sensor can be combined with the thermal image to estimate temperature. Based on this estimated temperature, control signals may be generated to both maintain the vertical glass distribution and the desired temperature of the glass containers exiting the blow molds. Applicant states Simon uses means that are very different from those employed in the claimed invention.
Applicant does state, “the Simon reference is generally directed to enhancing process yield and quality by improving vertical glass distribution” 
In response to this argument, instant claim 23 of the present application requires “measuring a parison actual temperature after the blank exits the mold” and “taking a thermal image of each glass container after the glass container exits the blow mold”  Particularly in view of Applicant’s statement that a glass container is no longer warm enough to be formed.  Simaon discloses a “hot glass container”  giving the claims the broadest reasonable interpretation in view of the specification the prior art discloses and makes obvious the presently claimed method.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's do not clearly point out the patentable novelty which he or she thinks the claims as written present in view of the state of the art disclosed by the references cited or the objections made. 
Simon takes the actual temperature via thermal camera imaging of each hot glass container Simon Fig 3.   Which meets the claims as they are written requiring the “measuring of a parison actual temperature after the parisons exit the blank mold” and “taking a thermal image of each of the glass containers after the glass container exits the blow mold.”  The present claims do not differentiate the measurement of the actual temperature of the parison over the hot glass container of Simon. 
Applicant argues that Simon uses the thickness measurement input to obtain the estimated temperature.  As stated above, this does not overcome the disclosure of Simon disclosing each claim limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Additional pertinent art:
US 20120174628 claim 14 at least measures temperature of Parison, current art suggests other locations in process included in control system
US 20160052817 parison temperature control system MPEP 2106.05(d) discusses well-known steps
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741